DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a continuation of International Patent Application No. PCT/US2018/034775 filed May 25, 2018 and titled "RANGING SYSTEMS AND METHODS WITH STAGGERED MULTICHANNEL TRANSDUCERS," which is incorporated herein by reference in its entirety International Patent Application No. PCT/US2018/034775 filed May 25, 2018 claims priority to and the benefit of U.S. Provisional Patent Application No. 62/514,718 filed June 2, 2017 and titled "RANGING SYSTEMS AND METHODS WITH STAGGERED MULTICHANNEL TRANSDUCERS."
Status of Claims
Amendments to claims 1-8, 10-16 and 18-20 have been entered.
Claims 9 and 17 have been canceled. 
New claims 21 and 22 have been added.
Accordingly, claims 1-8, 10-16 and 18-22 are currently pending. 
Response to Remarks
In view of the amendments, the Examiner withdraws the 112 rejections.
Based on further search and consideration necessitated by amendments, a better reference has been found.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 12 and 20-22 are rejected under 35 U.S.C. 102(a)(1) anticipated by Stokes (WO 2015/183754).
As to claims 1, Stokes discloses a ranging (at least Page 24 line “transducer assembly 210 may be implemented with a sonar system”) system and method comprising: 
a transducer assembly (Id.  see also Para. 7 line 24  “transducer assembly”); and 
a multichannel transducer device coupled to or within the transducer assembly and configured to transmit ranging beams and/or receive ranging signal returns (Fig. 2A items 250 and 264),
wherein the multichannel transducer device comprises a plurality an array of transducer elements arranged according to a staggered transducer element arrangement (Id.  see also Page 29 line 15 “transducer and/or antenna array”  see also Page 45 “to stagger or otherwise pattern (e.g., spatially and/or temporally)) ensonificiations to reduce a risk of acoustic interference.), 
wherein the array of transducer elements are radar, sonar, or lidar transducer elements
As to claim 5, Stokes teaches the ranging system of claim 1, wherein: the plurality array of transducer elements comprises one or more combined transmitter and receiver transducer elements arranged according to the staggered transducer element arrangement (page 22 lines 10-13 “transmission/receive”).
As to claim 12, Stokes discloses a method comprising: receiving ranging signal returns by a multichannel transducer device of a ranging system (Fig. 2A items 262 and 234), 
wherein the multichannel transducer device comprises a plurality an array of transducer elements arranged according to a staggered transducer element arrangement, wherein the array of transducer elements are radar, sonar, or lidar transducer elements (Page 24 “sonar” see also Fig. 2A see also Page 29 line 15 “transducer and/or antenna array” see also Page 45 “to stagger or otherwise pattern (e.g., spatially and/or temporally)) ensonificiations to reduce a risk of acoustic interference.); 
forming one or more return beams based, at least in part, on the ranging signal returns (Page 22 line 4 “process the acoustic and/or digital acoustic returns”); and
generating ranging image data based, at least in part, on the return beams (Page 10 line 1 “determine water depth” line 13 “sonar imagery”).
As to claim 20, Stokes discloses a method comprising: 
providing a multichannel transducer device substrate (Page 30 line 30 through Page 31 line 4 “Acoustic backing layer 352 … support for multichannel transducer 250, … layer 352 may be formed from a relatively rigid substrate.”); 
positioning an array of transducer elements according to a staggered pattern on the multichannel transducer device substrate, wherein the array of transducer elements are radar, sonar, or lidar transducer elements; securing the array of transducer elements to the multichannel transducer device substrate in the staggered pattern ((Page 24 “sonar” see also Fig. 2A see also Page 29 line 15 “transducer and/or antenna array” see also Page 45 “to stagger or otherwise pattern (e.g., spatially and/or temporally)) ensonificiations to reduce a risk of acoustic interference.); and 
providing electrical interfaces to the array of transducer elements (Para. 29 “electrically coupled”).
As to claims 21-22, Stokes discloses a ranging system of claim 1 and method of claim 12, wherein the ranging system is configured to operate on a mobile structure and wherein the mobile structure is at least one of a drone, a watercraft, an aircraft, a robot, or a vehicle (Fig. 1B) .
Claims 2-4, 8, and 13-16 are rejected under 35 U.S.C. 103 as obvious over Stokes (WO 2015/183754) in view of Onishi (JP 2012100055).
As to claims 2 and 13, Stokes teaches a ranging system of claim 1 and method claim 12, wherein: the staggered transducer element arrangement comprises a (Page 45 “to stagger or otherwise pattern (e.g., spatially and/or temporally)) ensonificiations to reduce a risk of acoustic interference.”).
In the same field of endeavor, Onishi teaches a transducer 110 arrangement that is staggered in both longitude and latitude as shown in figure 1. 
In view of the teachings of Onishi, it would have been obvious to a person having ordinary skill in the art to offset in the lateral and/or longitude direction the staggered transducers as taught by Stokes in order to reduce risk of acoustic interference in the lateral and/or longitude direction thereby improving signal-to-noise.  
As to claims 3 and 14, Stokes teaches the ranging system of claim 1 and method claim 12, wherein: the staggered transducer element arrangement comprises a  (Page 45 lines 20-30 “to stagger or otherwise pattern (e.g., spatially and/or temporally)) ensonificiations to reduce a risk of acoustic interference.”).
In the same field of endeavor, Onishi teaches a transducer 110 arrangement that is staggered in both longitude and latitude as shown in figure 1. 
In view of the teachings of Onishi, it would have been obvious to a person having ordinary skill in the art to offset in the lateral and/or longitude direction the staggered transducers as taught by Stokes in order to reduce risk of acoustic interference in the lateral and/or longitude direction thereby improving signal-to-noise.  
As to claims 4 and 15, Stokes teaches the ranging system of claim 1 and method claim 12, wherein: the multichannel transducer device comprises a hybrid transducer element arrangement, the hybrid transducer element arrangement including a  (Page 45 lines 20-30);
the plurality array of transducer elements comprises a first plurality array of receiver transducer elements (Page 22 “receive channels 262” Fig. 2A); and 
the multichannel transducer device comprises a second plurality array of transmitter transducer elements (Page 22 lines 15-25 “transmission channel 260 may be implemented as one, two, or many separate transducer elements …”) arranged in a one dimensional linear array (Id. 
In the same field of endeavor, Onishi teaches a transducer 110 arrangement that is staggered in both longitude and latitude as shown in figure 1. 
In view of the teachings of Onishi, it would have been obvious to a person having ordinary skill in the art to offset in the lateral and/or longitude direction the staggered transducers as taught by Stokes in order to reduce risk of acoustic interference in the lateral and/or longitude direction thereby improving signal-to-noise.  
As to claims 8 and 16, Stokes teaches the ranging system of claim 1 and method claim 12, wherein: the staggered transducer element arrangement comprises a  (Fig. 2A item 250); 
the multichannel transducer device comprises a plurality of sub-arrays each comprising a subset of the plurality array of transducer elements (Fig. 2A item 262); and 
the plurality of sub-arrays are  (Page 45 lines 20-30).
In the same field of endeavor, Onishi teaches a transducer 110 arrangement that is staggered in both longitude and latitude as shown in figure 1. 
In view of the teachings of Onishi, it would have been obvious to a person having ordinary skill in the art to offset in the lateral and/or longitude direction the staggered transducers as taught by Stokes in order to reduce risk of acoustic interference in the lateral and/or longitude direction thereby improving signal-to-noise.  
Claims 10 and 18 are rejected under 35 U.S.C. 103 as obvious over Stokes (WO 2015/183754) in view of Bevington (US 6,509,871)
As to claims 10 and 18, Stokes does not explicitly teach the ranging system of claim 1 and method of claim 12, wherein the staggered transducer element is configured to reduce grating lobes in ranging signal returns received via multichannel transducer device (desired result).  
Stokes is silent regarding a configuration of the transducer arrangement such that grating lobes are reduced.  
In the same field of endeavor, Bevington teaches “Linear and circular acoustic arrays typically have been designed with sensor spacings on the order of one-half wavelength at the highest frequency of operation to avoid grating lobes (1:67-2:3).”
In view of the teachings of Bevington, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the spacing between transducers to be less than or equal to one-half wavelength thereby reducing grating lobes.  
Claims 11 and 19 are rejected under 35 U.S.C. 103 as obvious over Stokes (WO 2015/183754) in view of Fraser (US 6,384,516)
As to claims 11 and 19, Stokes teaches the ranging system of claim 1 and method claim 12, wherein the array of transducer elements in the multichannel transducer device (Fig. 2A) 
In the same field of endeavor, Fraser teaches transducer arrays that can be operable as a curved phased array transducers.  See column lines 14-20.
In view of the teachings of Fraser, it would have been obvious to a person having ordinary skill at the time of filing to modify the transducers as taught by Stokes to be configured as a curved phase array in order to increase angular resolution in more than one dimension thereby improving overall resolution. 

Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029.  The examiner can normally be reached on 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.W.J./Examiner, Art Unit 3648                    

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648